DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 240, 300, 302, 304.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sealing member of claims 11 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: radiant members in claims 2-3 and 19 (¶[0027]) and sealing member in claims 11 and 14.  No structure is provided in the specification capable of performing the sealing function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “the outlet is oriented substantially parallel with an edge of the heat-sink device” is unclear.  It is unclear in what manner the outlet is “oriented” parallel with an edge of the heat sink.  Specifically, it is unclear if this is in reference to the flow direction at the outlet, or the face of the outlet, which is normal to the flow direction.  
Regarding claim 2, the recitation “the heat-sink device has a plurality of radiant elements disposed parallel to the first direction, and wherein the first portion of the airflow is directed along the plurality of radiant elements” is unclear.  Claim 1 requires the flow portion through the heat sink to be the second portion and the flow portion through the deflector to be the first portion.  It is thus unclear, and contradictory to the disclosure (see also MPEP 2173.03), 
Claim(s) 2-11 depend(s) from the claim(s) above and thus is/are rejected accordingly. 
Regarding claims 11 and 14, the limitation “sealing member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No sealing member is disclosed capable of performing the recited function, and no sealing member is shown in any figure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 18, the recitation “an outlet of the deflector is aligned with a lateral edge of the heat-sink device,” is unclear.  It is unclear in what manner the outlet is “aligned” with with an edge of the heat sink.  Specifically, it is unclear if this is in reference to the flow direction at the outlet, or the face of the outlet, which is normal to the flow direction.  
Claims 19-20 depend from claim 18 and thus are rejected accordingly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, 12 and 16-17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim (US20080142512). 
Regarding claim 1, Kim discloses a cooling system (Fig. 1-7) for an induction cooking hob (¶[0003]) comprising: an electronic board (circuit board 21) having a first end (bottom left end of 21, Fig. 1, corresponding to left side of 21; Fig. 2/5) and a second end (top right end of 21, Fig. 1, corresponding to right side of 21, Fig. 2/5); a heat-sink device (heat sink 53, Fig. 2-4 or alternatively the heat sink 70 as seen in the embodiment of Fig. 5-7) positioned between the first end and the second end of the electronic board; an air blower (fan 51/52) positioned proximate (see proximate location thereto) the electronic board and the heat-sink device, wherein the air blower is configured to generate airflow (“to blow cooling air” - ¶[0009]) in a first direction (see vertical direction of cooling air CA in Fig. 4 & 7) along the heat-sink device (53/70); electronic components (23, 25) positioned between the heat-sink device and the first end of the electronic board; and a deflector (flow guide 60 or 80) positioned on the heat-sink device and including an inlet and an outlet (see inlet and outlet thereto), wherein the outlet (see face of outlet, corresponding to left side of deflector 60/80, Fig. 3/6) is oriented substantially parallel with an edge (see left edge of heat sink 53/70, Fig. 4/7) of the heat-sink device, wherein the deflector directs a first portion (CA, portion flowing through deflector 60/80 & ¶[0042]/¶[0050]) of the airflow in a second direction toward the first end of the 
Regarding claim 2, as best understood, Kim discloses the limitations of claim 1, and Kim further discloses  the heat-sink device has a plurality of radiant elements (fins – 54,58/71) disposed parallel to the first direction, and wherein the first portion of the airflow is directed along the plurality of radiant elements.
	Regarding claim 3, Kim discloses the limitations of claim 2, and Kim further discloses the plurality of radiant elements comprises fins extending from a base (see unlabeled base from which fins – 54,58/71 extend)  and positioned in parallel rows.
	Regarding claim 4, Kim discloses the limitations of claim 1, and Kim further discloses the
the second portion (portion flowing through 55 & 56/72)  of the airflow is vertically offset from the first portion (CA, portion flowing through deflector 60/80 & ¶[0042]/¶[0050]) of the airflow.
	Regarding claim 5, Kim discloses the limitations of claim 1, and Kim further discloses
the first portion (CA, portion flowing through deflector 60/80 & ¶[0042]/¶[0050]) of the airflow is directed above the heat-sink device.
Regarding claim 8, Kim discloses the limitations of claim 1, and Kim further discloses  the electronic components include a plurality of switches (25 & ¶[0033]) coupled with the heat-sink device, and further wherein the first portion of the airflow is directed to impinge on the plurality of switches.

Regarding claim 10, Kim discloses the limitations of claim 1, and Kim further discloses  the heat-sink device includes a top surface (top surface of 70) abutting the deflector (80) to form a duct extending between the inlet and the outlet.
Regarding claim 12, Kim discloses a cooling system (Fig. 1-6) for an induction cooking hob (¶[0003]) comprising: an air blower (fan 51/52) for generating an airflow in a first direction (see vertical direction of cooling air CA in Fig. 4 & 7); an electronic board (21) having a first end (bottom left end of 21, Fig. 1, corresponding to left side of 21; Fig. 2/5) and a second end (top right end of 21, Fig. 1, corresponding to right side of 21, Fig. 2/5), wherein the electronic board is positioned proximate (see proximate location thereto) the air blower; a heat-sink device (heat sink 53, Fig. 2-4 or alternatively the heat sink 70 as seen in the embodiment of Fig. 5-7) positioned on the electronic board, wherein the airflow extends across the heat-sink device; electronic components (23, 25) positioned between the heat-sink device and the first end of the electronic board; and a deflector (flow guide 60 or 80) having an outer wall (see outer wall thereof, formed at least by elements 64,65,62/84,83) extending between an inlet and an outlet such that the deflector defines a duct (67/86), wherein the deflector is positioned on the heat-sink device such that a first portion (CA, portion flowing through deflector 60/80 & ¶[0042]/¶[0050]) of the airflow is deflected from the first direction through the duct and is directed in a second direction toward the first end of the electronic board, and further wherein a second portion (portion flowing through 55/72)  of the airflow is spillage along an outer 
Regarding claim 16, Kim discloses the limitations of claim 12, and Kim further discloses   the electronic components (23) are spaced apart from the heat-sink device.
Regarding claim 17, Kim discloses the limitations of claim 12, and Kim further discloses  the electronic components (25) are switches coupled with the heat-sink device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7, 12-13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20080142512) in view of Tsuji (JP2002320549).
Regarding claim 6, Kim teaches the limitations of claim 1, and Kim further the deflector includes a bent side wall (62 & 64) extending between the inlet and the outlet of the deflector.
Tsuji teaches wherein the sidewall comprises a curved side wall (see annotated Figure 3), in order to provide means to deflect the airflow to additional heat generating components (¶[0058]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include wherein the outer 
Regarding claim 7, Kim teaches the limitations of claim 1, and Kim does not teach   wherein the deflector comprises a plurality of ribs parallel to the curved side wall for deflecting the first portion of the airflow from the first direction to the second direction.
Tsuji teaches the deflector (24) comprises a plurality of ribs (25) parallel to the sidewall (see annotated figure 3 above) parallel to the curved side wall for deflecting the first portion of the airflow from the first direction to the second direction, in order to provide cooling to additional electronic components located around the circuit board, ensuring reliable cooling of the circuit board (¶[0058]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include the additional parallel ribs of Tsuji, in order to provide cooling to additional electronic components located around the circuit board, ensuring reliable cooling of the circuit board (¶[0058]).
NOTE: Regarding claims 12 and 16-17 (as well as 14 and 15 below), Assuming arguendo, that the functional recitation “the airflow is spillage along an outer surface of the outer wall and generally directed in the first direction” is not met by the structural elements of Kim (a point Examiner does not concede), the following, alternative rejection is made.  
Regarding claim 12, Kim discloses a cooling system (Fig. 1-6) for an induction cooking hob (¶[0003]) comprising: an air blower (fan 51/52) for generating an airflow in a first direction (see vertical direction of cooling air CA in Fig. 4 & 7); an electronic board (21) having a first end (bottom left end of 21, Fig. 1, corresponding to left side of 21; Fig. 2/5) and a second end (top 
Kim further appears to be capable of, however, does not explicitly teaches the function limitation wherein a second portion of the airflow is spillage along an outer surface of the outer wall and generally directed in the first direction.
Tsuji teaches wherein a second portion (see annotated Fig. 3 below) of the airflow is spillage along an outer surface of the outer wall and generally directed in the first direction.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include wherein a second portion of the airflow is spillage along an outer surface of the outer wall and generally directed in the first direction as taught by Tsuji, in order to provide cooling to additional electronic components located in the first direction, ensuring reliable cooling of the circuit board (¶[0058]). 


    PNG
    media_image1.png
    487
    703
    media_image1.png
    Greyscale

Annotated Fig. 3 of Tsuji
Regarding claim 13, Kim teaches the limitations of claim 12, and Kim further teaches   the outer wall (62 & 64) comprises a bent side wall extending toward an edge of the heat-sink device.
Tsuji teaches wherein the sidewall comprises a curved side wall (see annotated Figure 3), in order to provide means to deflect the airflow to additional heat generating components (¶[0058]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include wherein the outer 
Regarding claim 16, Kim teaches the limitations of claim 12, and Kim further teaches   the electronic components (23) are spaced apart from the heat-sink device.
Regarding claim 17, Kim teaches the limitations of claim 12, and Kim further teaches the electronic components (25) are switches coupled with the heat-sink device.
Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20080142512) in view of Nair (US20040145868).
	Regarding claim 11, Kim teaches the limitations of claim 10, and Kim does not teach a sealing member  positioned between the deflector and the top surface of the heat-sink device to seal where the deflector contacts the top surface of the heat-sink device.
Nair teaches a sealing member (gasket, sealant - ¶[0099]) positioned between the deflector (20) and the top surface of the heat-sink device (17) to seal where the deflector contacts the top surface of the heat-sink device, in order to provide a fluid tight seal (¶[0099]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include the sealing member of Nair, in order to provide a fluid tight seal (¶[0099]).
Regarding claim 14, Kim teaches the limitations of claim 12, and Kim further teaches wherein the deflector (flow guide 60 or 80) forms a contact interface a top surface of the heat-sink device (57/70), and does not teach further wherein a sealing member is positioned to seal the contact interface.
Nair teaches a sealing member (gasket, sealant - ¶[0099]) is positioned to seal the contact interface, in order to provide a fluid tight seal (¶[0099]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include the sealing member of Nair, in order to provide a fluid tight seal (¶[0099]).
Claims 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20080142512) in view of Arnal (EP2292979). 

Arnal teaches (Fig. 4) a funnel-shaped inlet port (14) facing the air blower (15) from which the deflector (1) departs, in order to delimit the open side of the heat sink and further to fix the fan to the deflector to avoid relative movement (¶[0016]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include an inlet port positioned between the air blower and the heat-sink device; and the deflector integrally formed with the inlet port as taught by Arnal, in order to delimit the open side of the heat sink and further to fix the fan to the deflector to avoid relative movement (¶[0016]). 
Regarding claim 18, Kim teaches a cooling system (Fig. 1-7) for an induction cooking hob (¶[0003]) comprising: an air blower (fan 51/52) for generating an airflow in a first direction (see vertical direction of cooling air CA in Fig.  7); a heat-sink device (70) disposed on a circuit board (21), wherein the heat-sink device is positioned on the circuit board to extend along the first direction, and wherein a first portion (portion flowing through 72) of the airflow is directed along the heat-sink device; and a deflector (flow guide 80) positioned on a top surface of the heat-sink device such that an inlet of the deflector is positioned proximate an upper edge of the heat-sink device, an outlet of the deflector (see face of outlet, corresponding to left side of deflector 80, Fig. 6)  is aligned with a lateral edge (see left edge of heat sink 70, Fig. 7) of the heat-sink device, and a sidewall (see sidewall of 60, made up of 64 & 62) extends between the inlet and the outlet, wherein the deflector and the top surface of the heat-sink device at least partially define a duct (86) extending between the inlet and the outlet and configured to direct 
Kim does not teach an inlet port positioned between the air blower and the heat-sink device; and the deflector integrally formed with the inlet port.
Arnal teaches (Fig. 4) an inlet port (14) positioned between the air blower (15) and the heat-sink device (17); and the deflector (1) integrally formed with the inlet port (14), in order to delimit the open side of the heat sink and further to fix the fan to the deflector to avoid relative movement (¶[0016]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include an inlet port positioned between the air blower and the heat-sink device; and the deflector integrally formed with the inlet port as taught by Arnal, in order to delimit the open side of the heat sink and further to fix the fan to the deflector to avoid relative movement (¶[0016]). 
Regarding claim 19, Kim teaches the limitations of claim 18, and Kim further teaches wherein the heat-sink device has a plurality of parallel radiant elements (71) protruding from a common base (see base from which 71 extend).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20080142512) in view of Tsuji (JP2002320549) and Nair (US20040145868).
Regarding claim 14, Kim teaches the limitations of claim 12, and Kim further teaches wherein the deflector (flow guide 60 or 80) forms a contact interface a top surface of the heat-sink device (57/70), and does not teach further wherein a sealing member is positioned to seal the contact interface.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include the sealing member of Nair, in order to provide a fluid tight seal (¶[0099]).
Claim 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20080142512) in view of Tsuji (JP2002320549) and Arnal (EP2292979). 
Regarding claim 15, Kim teaches the limitations of claim 12, and Kim is silent to a funnel-shaped inlet port facing the air blower from which the deflector departs.
Arnal teaches (Fig. 4) a funnel-shaped inlet port (14) facing the air blower (15) from which the deflector (1) departs, in order to delimit the open side of the heat sink and further to fix the fan to the deflector to avoid relative movement (¶[0016]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include an inlet port positioned between the air blower and the heat-sink device; and the deflector integrally formed with the inlet port as taught by Arnal, in order to delimit the open side of the heat sink and further to fix the fan to the deflector to avoid relative movement (¶[0016]). 
Regarding claim 20, Kim teaches the limitations of claim 18, and Kim does not teach   the deflector comprises a plurality of ribs parallel to the sidewall for deflecting the first portion of the airflow from the first direction to the second direction, wherein the plurality of ribs are spaced apart to deflect the first portion of the airflow in a plurality of streams across the circuit board.
Tsuji teaches the deflector (24) comprises a plurality of ribs (25) parallel to the sidewall (see annotated figure 3 above) for deflecting the first portion of the airflow from the first direction to the second direction, wherein the plurality of ribs are spaced apart to deflect the first portion of the airflow in a plurality of streams across the circuit board, in order to provide cooling to additional electronic components located around the circuit board, ensuring reliable cooling of the circuit board (¶[0058]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include the additional parallel ribs of Tsuji, in order to provide cooling to additional electronic components located around the circuit board, ensuring reliable cooling of the circuit board (¶[0058]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763